DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-14 are pending in the application.	
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file (JP2020-145274   08/31/2020   Japan).
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 08/31/2021, 09/11/2021, 04/07/2022, 08/03/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
The drawings submitted on 08/31/2022. These drawings are review and accepted by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under both 35 U.S.C. 102(a)(1) as being anticipated by Yaegashi et al (US 2003/0235080 A1 hereinafte “Yaegashi”).
Regarding Independent Claim 1, Yaegashi, for example in Figs. 1-65, discloses a semiconductor memory apparatus (see for example in Figs. 38 related in Figs. 1-37, 39-65), comprising: a NAND memory cell array (in Figs. 38-39, 42: memory cell array 100 related in Figs. 1-37, 40-41, 43-65); and a controller (in Figs 38, 53: 7 related in Figs. 1-37, 39-52, 54-65) configured to apply a programming pulse based on an incremental step pulse programming in order to program a selected page of the NAND memory cell array (in Fig. 10: program operation related in Figs. 1-9, 11-65) wherein the programming pulse comprises at least one sacrificial programming pulse (in Fig. 10: within one of three pulses related in Figs. 1-9, 11-65) such that a memory cell of the selected page (in Fig. 42: selected WL1 for write operation or program operation related in Figs. 1-41, 43-65) cannot pass a program verification after being applied with the at least one sacrificial programming pulse (in Fig. 10: see paragraph [0152+]), and the at least one sacrificial programming pulse comprises an initial programming pulse (in Fig. 10: first pulse related in Figs. 2-65).  
For apparatus claims 1-7, MPEP 2112.01(I) instructs examiners, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed inherent.” Yaegashi et al. disclose an substantially identical semiconductor memory apparatus and substantially identical memory controller; the recited functions are presumed inherent.
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicants are reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding claim 2, Yaegashi, for example in Figs. 1-65, discloses wherein the at least one sacrificial programming pulse comprises a plurality of programming pulses (see for example in Fig. 10 related in Figs. 1-9, 11-65).  
Regarding claim 3, Yaegashi, for example in Figs. 1-65, discloses wherein the at least one sacrificial programming pulse is lower than a minimum programming pulse for making a memory cell for which a programming/erase cycle reached a fixed number pass a program verification (in Figs. 7, 10, 18: programming/erase cycle reached a fixed number pass, related in Figs. 1-6, 8-9, 11-17, 19-65).  
Regarding claim 4, Yaegashi, for example in Figs. 1-65, discloses wherein the at least one sacrificial programming pulse comprises a plurality of programming pulses (see for example in Fig. 10 related in Figs. 1-9, 11-65), the programming pulse further comprises other programming pulses (see for example in Fig. 10 related in Figs. 1-9, 11-65), and a first step voltage between the sacrificial programming pulses is less than a second step voltage between the other programming pulses (see for example in Fig. 10 related in Figs. 1-9, 11-65).  
Regarding claim 5, Yaegashi, for example in Figs.1-65, discloses wherein a third step voltage between a last programming pulse and a previous programming pulse thereof is greater than the first step voltage and the second step voltage (see for example in Fig. 10 related in Figs. 1-9, 11-65).  
Regarding claim 6, Yaegashi, for example in Figs. 1-65, discloses further comprising a counter configured to count a number of programming and a number of erasing, wherein the controller is configured to change the initial programming pulse according to the number counted by the counter (in Figs. 7, 10, 18: programming/erase cycle reached a fixed number pass, related in Figs. 1-6, 8-9, 11-17, 19-65).  
Regarding claim 7, Yaegashi, for example in Figs.1-65, discloses wherein the controller is configured to determine whether the memory cells with a fixed number or all of memory cells in the selected page pass the program verification after being applied with the sacrificial programming pulse (in Figs. 7, 10, 18: programming/erase cycle reached a fixed number pass, related in Figs. 1-6, 8-9, 11-17, 19-65), and in a case of being qualified, the controller is configured to reduce the initial programming pulse applied in a next programming operation (in Figs. 7, 10, 18: programming/erase cycle reached a fixed number pass, related in Figs. 1-6, 8-9, 11-17, 19-65).  
Regarding Independent Claim 8, Yaegashi, for example in Figs.1-65, discloses a NAND flash memory programming method (in Figs. 7, 10, 18, 38-39, 42: memory cell array 100 and program operation, related in Figs. 1-6, 8-9, 11-17, 19-37, 40-41, 43-65), comprising a step of applying a programming pulse based on an incremental step pulse programming (see for example in Fig. 10 related in Figs. 1-9, 11-65) in order to program a selected page (in Fig. 42: selected WL1 for write operation or program operation related in Figs. 1-41, 43-65) of a memory cell array (in Figs. 38-39, 42: memory cell array 100 related in Figs. 1-37, 40-41, 43-65), wherein the applied programming pulse comprises at least one sacrificial programming pulse such that a memory cell of the selected page (in Fig. 42: selected WL1 for write operation or program operation related in Figs. 1-41, 43-65) cannot pass a program verification after being applied with the at least one sacrificial programming pulse (in Fig. 10: see paragraph [0152+]), and the at least one sacrificial programming pulse comprises an initial programming pulse (in Fig. 10: first pulse related in Figs. 2-65).  
For method claims 8-14, MPEP 2112.02(I) instructs examiners, “When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.” Per MPEP 2112.02(I), Yaegashi et al.’s identical device is assumed to inherently perform the claimed process. see also, MPEP Foreword (“[T]he Manual contains instructions to examiners, as well as other material in the nature of information and interpretation, and outlines the current procedures which the examiners are required or authorized to follow in appropriate cases in the normal examination of a patent application.”).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicants are reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding claim 9, Yaegashi, for example in Figs. 1-65, discloses wherein the at least one sacrificial programming pulse comprises a plurality of programming pulses (see for example in Fig. 10 related in Figs. 1-9, 11-65).  
Regarding claim 10, Yaegashi, for example in Figs. 1-65, discloses wherein the at least one sacrificial programming pulse is lower than a minimum programming pulse for making a memory cell for which a programming/erase cycle reached a fixed number pass a program verification (in Figs. 7, 10, 18: programming/erase cycle reached a fixed number pass, related in Figs. 1-6, 8-9, 11-17, 19-65).  
Regarding claim 11, Yaegashi, for example in Figs. 1-65, discloses wherein when the at least one sacrificial programming pulse comprises a plurality of programming pulses (see for example in Fig. 10 related in Figs. 1-9, 11-65), the programming pulse further comprises other programming pulses (see for example in Fig. 10 related in Figs. 1-9, 11-65), and a first step voltage between the sacrificial programming pulses is less than a second step voltage between the other programming pulses (see for example in Fig. 10 related in Figs. 1-9, 11-65).  
Regarding claim 12, Yaegashi, for example in Figs. 1-65, discloses wherein a third step voltage between a last applied programming pulse and a previous programming pulse thereof is greater than the first step voltage and the second step voltage (see for example in Fig. 10 related in Figs. 1-9, 11-65).  
Regarding claim 13, Yaegashi, for example in Figs. 1-65, discloses wherein the programming method further comprises a step of counting a number of programming and a number of erasing (in Figs. 7, 10, 18: programming/erase cycle reached a fixed number pass, related in Figs. 1-6, 8-9, 11-17, 19-65), and a step of changing the initial programming pulse according to the counted number (in Figs. 7, 10, 18: programming/erase cycle reached a fixed number pass, related in Figs. 1-6, 8-9, 11-17, 19-65).  
Regarding claim 14, Yaegashi, for example in Figs. 1-65, discloses wherein the programming method further comprises a step of determining whether memory cells with a fixed number (in Figs. 7, 10, 18: programming/erase cycle reached a fixed number pass, related in Figs. 1-6, 8-9, 11-17, 19-65) or all of memory cells in the selected page pass the program verification after being applied with the sacrificial programming pulse (in Figs. 7, 10, 18: programming/erase cycle reached a fixed number pass, related in Figs. 1-6, 8-9, 11-17, 19-65), and in a case of being determined as qualified, the programming method further comprises a step of reducing the initial programming pulse applied in a next programming operation (in Figs. 7, 10, 18: programming/erase cycle reached a fixed number pass, related in Figs. 1-6, 8-9, 11-17, 19-65).  
Applicant are reminded that when presenting amendments to claims. In order to be fully responsive, an attempt should be made to point out the patentable novelty (see MPEP 714.04). Additionally, Applicant should point out where and/or how the originally filed disclosure supports the amendment(s) (see MPEP 2163 II A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825